Title: To James Madison from William C. C. Claiborne, 9 December 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 9 December 1805, New Orleans. “The enclosures Nos. 1. 2 & 3 will present you with copies of the Several Letters, which have passed between Govr. Folch and Myself, relative to the exaction of Duties at the Town of Mobile on American Vessels, and the late Military Movements in West Florida. The Enclosure No. 4 is a copy of a Letter from me to Mr. Brown the Collector of this Port, and that No. 5 of his answer. Governor Folch proposes to put the American Trade on the Mobile, on the Same footing in which the Spanish trade is placed on the Mississippi; But inasmuch as Foreign Vessels with Negroes on Board, cannot be permitted to pass New Orleans, I fear the Governor will Seize upon this circumstance as a pretext for continuing at Mobile the present regulations. In this event, I solicit your instructions how to act. A continuance of the duty of 12 ⅌ ct, amounts very nearly to a prohibition to our Citizens, of the Navigation of the Mobile Waters; and cannot but prove ruinous to our Settlements on the Tombicbee.
          “Mr. Graham Supposes that at Pensacola and its Dependencies, there are about 800 Troops and at Mobile 150. He represents the Fort below Pensacola, called the Barances, which defends the entrance to the Bay as already Strong, and undergoing considerable improvements, but that the Fortifications near the Town are in a State of Ruin. The Fort at Mobile has lately been repaired, and in the opinion of Mr. Graham is a regular work, and capable of making a good defence; It is Supported by about 32 Pieces of Heavy Can’on. Mr. Graham States that on Dauphin Island near the mouth of Mobile, the Spaniards are about to erect a Block House, and from thence to Pensacola at convenient distances, they propose rearing Signal Posts to convey intelligence. Mr. Graham understood that more Troops were expected at Pensacola; report Said 2000, and that new Barracks were to be erected, but the truth of this, he much doubts.
          “At Baton Rouge I presume there are about 200 Men. I shall Set out on Tomorrow for the County of Atakapas, on the Business which I communicated to you in my last Letter. It is not probable that I shall be absent from the City more than 15 or 16 days.”
        